         Case 2:18-cr-00308-RFB-DJA Document 59 Filed 12/02/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Matthew Ryan Ely

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00308-RFB-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   MATTHEW RYAN ELY,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Peter S. Levitt, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Matthew Ryan Ely,
21   that the Revocation Hearing currently scheduled on December 3, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties are attempting to work out a treatment plan and resolution to propose
25   to the Court. In addition, defense counsel needs additional time to determine whether there are
26   any outstanding state court issues that need to be resolved in advance of the hearing.
       Case 2:18-cr-00308-RFB-DJA Document 59 Filed 12/02/20 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 2nd day of December, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Kathryn C. Newman                          /s/ Peter S. Levitt
     By_____________________________                By_____________________________
 9   KATHRYN C. NEWMAN                              PETER S. LEVITT
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:18-cr-00308-RFB-DJA Document 59 Filed 12/02/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00308-RFB-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MATTHEW RYAN ELY,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Thursday, December 3, 2020 at 2:00 p.m., be vacated and continued to ________________
                                                                          December 17, 2020 at
12   the hour of ___:___
                  2 00 p__.m.

13          DATED this 2nd
                       ___ day of December, 2020.

14
15
                                               RICHARD F. BOULWARE, II
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
